Citation Nr: 0919485	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  03-20 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to an increased disability evaluation for aphonia 
as a result of laryngeal cancer, currently evaluated as 60 
percent disabling.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel





INTRODUCTION

The Veteran had active military service from February 1964 to 
February 1966.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2003 rating 
decision.  The Board issued a decision in May 2004 that was 
set aside by the Court of Appeals for Veterans Claims (Court) 
in July 2006.  The Court remanded the Veteran's claim to the 
Board for consideration of whether the Veteran warranted an 
extraschedular rating for the residuals of the Veteran's 
cancer of the larynx.

The Board has subsequently remanded the Veteran's claim 
twice.  First for a referral to the Director of Compensation 
and Pension for a determination of whether an extraschedular 
rating was warranted; and then for additional records based 
on statements made by the Veteran that there were outstanding 
records.

The issue of entitlement to a rating in excess of 30 percent 
for a restrictive lung disease is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The service-connected residuals of cancer of the larynx 
are not characterized by a total laryngectomy. 

2.  The Veteran is able to communicate by speech, and has not 
shown evidence of recurrent or new cancer of the larynx.

3.  There is nothing exceptional or unusual about the 
residuals from the Veteran's cancer of the larynx.


CONCLUSION OF LAW

Criteria for the assignment of rating in excess of 60 percent 
for aphonia have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.350, 4.1-4.14, 
4.97, Diagnostic Codes 6518, 6519, 6819 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the Veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are appropriate 
for an increased rating claim whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, service connection was granted for cancer of 
the larynx by a December 1999 rating decision, and a 10 
percent rating was assigned, effective October 1999 (the date 
of claim), under Diagnostic Codes 6819 and 6516. 

Subsequently, in a July 2000 rating decision, the Veteran's 
disability was recharacterized as residuals of cancer of the 
larynx, and his award was increased to 60 percent, effective 
October 1999 (the date of claim), under Diagnostic Codes 6819 
and 6519.  The Veteran then withdrew his appeal in August 
2000, before reinitiating his claim several years later in 
June 2002.  It is noted that service connection was 
eventually separately established for restrictive lung 
disease by an October 2000 rating decision (now rated at 30 
percent and the subject of a separate ongoing appeal, 
addressed below in the Remand).  However, because restrictive 
lung disease is being adjudicated separately, this decision 
will only deal with the residual of laryngeal cancer that has 
resulted in the Veteran only being able to speak in a whisper 
(namely aphonia).

It is also noted that in January 2003 the Veteran was awarded 
a total disability rating based on individual unemployability 
(TDIU), effective from November 2002.  

At present, the Veteran is seeking a rating in excess of 60 
percent for aphonia.

Under 38 C.F.R. § 4.97, DC 6819, malignant neoplasms, 
malignant, on any specified part of respiratory system 
exclusive of skin growths are temporarily rated at 100 
percent.  The note accompanying the diagnostic code indicates 
that a rating of 100 percent shall continue beyond the 
cessation of any surgical, x-ray, antineoplastic chemotherapy 
or other therapeutic procedure.  Six months after 
discontinuance of such treatment, the appropriate disability 
rating shall be determined by mandatory VA examination; and 
if there has been no local recurrence or metastasis, the 
Veteran is to be rated based on any residuals.

Fortunately, there has been no evidence of any new or 
recurrent cancer.  For example, in an April 2000 letter Dr. 
Netterville indicated that the Veteran was living cancer 
free; at VA examinations in October 2001 and December 2002, 
the Veteran was noted to have had no evidence of recurrence 
of the cancer; at an outpatient treatment session in June 
2004 no recurrence was noted; and most recently, at a VA 
examination in November 2008 no evidence of any recurrence 
was shown by either a CT scan or a fiber optic 
nasolaryngoscope. 

Given the absence of any recurrence of the Veteran's cancer, 
his disability is to be rated on the residuals of the cancer.  
The Veteran is currently rated at 60 percent under 38 C.F.R. 
§ 4.97, DC 6519 based on complete organic aphonia and at 30 
percent under 38 C.F.R. § 4.97, DC 6520 based on restrictive 
lung disease.  

Under DC 6519 a 60 percent rating is assigned for the 
constant inability to speak above a whisper; while a 100 
percent rating is assigned when there is constant inability 
to communicate by speech.

However, while the Veteran's speaking is clearly impaired, 
the evidence fails to show that he has a constant inability 
to communicate by speech.

In April 2000, Dr. Netterville indicated that since the 
operations to address his vocal cord carcinoma, the Veteran's 
voice was very poor due to the loss of significant portions 
of his voice box.  Dr. Netterville added that the Veteran 
could not speak above a whisper and he worked very hard to 
push his whispered voice to try to make himself understood.

At a VA examination in August 2000, the Veteran was noted to 
have significant hoarseness in his voice; and a similar 
finding was made at a February 2002 VA examination.  At a VA 
examination in December 2002, the examiner indicated that the 
Veteran had a very serviceable voice, although it was very 
hoarse.  The examiner concluded that the Veteran's voice was 
adequate.

The Veteran submitted a statement in June 2002 arguing that a 
100 percent rating was warranted, because the surgery had 
removed 3/4 of his voice box leaving him with only a whispered 
voice.  The Veteran suggested that while he was still 
working, that a higher rating was warranted as his condition 
would render the "average" person incapable of working.  He 
submitted an August 2001 note from Dr. Netterville indicating 
that his condition rendered him unemployable.

The Veteran was provided with a VA examination in November 
2008 at which it was noted that he had significant voice 
weakness, including weakness in volume.  

However, at no point during the course of the Veteran's 
appeal has it been suggested that the Veteran had a constant 
inability to communicate by speech.  It is recognized that 
having one's voice reduced to only a whisper is debilitating; 
however, a 60 percent rating is assigned in recognition of 
exactly that.  As such, the Veteran's disability does not 
meet the criteria for the assignment of an increased rating 
in excess of 60 percent under Diagnostic Code 6519. 

As noted above, the Veteran is also currently rated at 30 
percent for stenosis of the larynx (or a restrictive lung 
disease) under 38 C.F.R. § 4.97, DC 6520, as this was 
considered to be an additional residual of the Veteran's 
laryngeal cancer.  

The Board also notes that special monthly compensation under 
38 U.S.C.A. § 1114(k) is payable for each anatomical loss or 
loss of use of one hand, one foot, both buttocks, one or more 
creative organs, blindness of one eye having only light 
perception, deafness of both ears, having absence of air and 
bone conduction, or complete organic aphonia with constant 
inability to communicate by speech.  This special 
compensation is payable in addition to the basic rate of 
compensation otherwise payable on the basis of degree of 
disability, provided that the combined rate of compensation 
does not exceed the monthly rate set forth in 38 U.S.C.A. § 
1114(l) when authorized in conjunction with any of the 
provisions of 38 U.S.C.A. § 1114 (a) through (j) or (s). 38 
U.S.C.A. § 1114(k) (West 2003); 38 C.F.R. § 3.350(a) (2003).  
Complete organic aphonia is deemed to exist where there is a 
disability of the organs of speech which constantly precludes 
communication by speech.  38 C.F.R. § 3.350(a)(6).  However, 
as discussed above, while the Veteran's voice is weak, he can 
communicate by speech; and therefore, he does not meet the 
requirements for a grant of additional benefits under 38 
C.F.R. § 3.350(a).

The Board has also considered whether an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1) is warranted.  In exceptional cases, where 
ratings based on the statutory schedules are found to be 
inadequate, consideration of an "extra-schedular" 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities will be made. 38 C.F.R. § 
3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. Id. 

In July 2008, the Court issued a memorandum decision ordering 
further extra-schedular consideration be given.  Consistent 
with this directive, the Board referred the Veteran's claim 
to the VA Director of Compensation and Pension (Director) for 
extra-schedular consideration.  However, after reviewing the 
Veteran's claim, the Director concluded in October 2007 that 
an extra-schedular rating was not warranted in the Veteran's 
case.  As such, the extra-schedular consideration has been 
returned to the Board.

As noted above, an extra-schedular rating is assigned to 
accord justice in unusual cases where the schedular rating 
criteria are rendered insufficient.  Justice here is served.  
The Veteran underwent treatment for his laryngeal cancer; his 
chief complaints stemming from this treatment are diminished 
speech volume and increased difficulty breathing.  However, 
the Veteran can still speak, and therefore he was rated under 
a diagnostic code that provided a rating for the inability to 
speak above a whisper.  Additionally, he was provided a 
separate rating for respiratory difficulty, based on the 
results of a pulmonary function test.  As such, these 
diagnostic codes appear to fit the reality of the Veteran's 
condition precisely.  

While the Veteran would like higher ratings than the 60 
percent and the 30 percent that have been assigned, the Board 
is bound by the law, and this decision is dictated by the 
relevant statutes and regulations.  The Board is without 
authority to grant benefits simply because it might perceive 
the result to be equitable.  See 38 U.S.C.A. §§503, 7104; 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board 
further observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by 
Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 
(1992).

In the July 2008 memorandum decision, the Court noted that 
insufficient discussion had been provided regarding a 
September 2002 letter from Dr. Netterville, in which Dr. 
Netterville wrote that he considered the Veteran to be 
totally and permanently unemployable based on the loss of 3/4 
of his voice box requiring him to speak in a whisper, 
shortness of breath, throat cramping, pain after eating, 
difficulty swallowing, daily coughing spells, 75 percent loss 
of energy, falling asleep when sitting to rest, getting 
sleepy when driving, memory loss/depression, anxiety, 
agoraphobia, and insomnia.  

The Board does not dispute that the Veteran is currently 
unemployable (or even unemployable as a result of just his 
service connected disabilities as he receives a TDIU for this 
reason); however, at the time the doctor wrote this letter, 
as well as the previous one on the subject in August 2001, 
the Veteran was in fact still working (since he continued 
working full time until November 2002).  Although Dr. 
Netterville's September 2002 letter appears to have 
influenced the decision to permit a medical retirement for 
the Veteran in November 2002, (after his 27 years of 
employment), the obvious factual inaccuracy of the opinion 
eliminates the evidentiary weight to be accorded Dr. 
Netterville's views on this particular subject. 

In any case, Dr. Netterville did list a number of symptoms he 
associated with the Veteran's service connected disability 
when offering his opinion regarding the Veteran's 
employability, most of which are not listed in the relevant 
diagnostic code used for evaluating aphonia.  Therefore, the 
case was referred to the Director, Compensation and Pension 
Services for extra-schedular consideration.  The Director did 
not assign an extra-schedular evaluation, and it does not 
appear justice requires any other result.  The Veteran is 
assigned a 60 percent evaluation for aphonia that resulted 
from his cancer, and now he has a 30 percent evaluation for 
his restrictive lung disease that likewise arose from that 
illness.  That alone combines to a 70 percent disability 
rating.  The Veteran's disability evaluation, however, 
actually exceeds that as he has been assigned a total 
disability rating because he is considered no longer able to 
work due to all his service connected disabilities.  Justice 
appears adequately served in this case.  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the assignment of a 
rating in excess of 60 percent for this residual of laryngeal 
cancer.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002).  
As such, the Veteran's claim is denied.

II.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1). This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 43-44.

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of letters sent 
to the Veteran in July 2002 and September 2008 that informed 
him of what evidence was required to substantiate the claims 
and of the Veteran's and VA's respective duties for obtaining 
evidence.

Specifically regarding the increased rating claim, the 
Veteran has fully demonstrated that he is aware of the need 
to submit evidence showing that the residuals of his 
laryngeal cancer are more severe than they are currently 
rated, and he has repeatedly raised arguments based on how 
his disability impacts both his employment and daily life.  

The diagnostic codes pertaining to residuals of laryngeal 
cancer have been provided on several occasions including the 
statement of the case in June 2003; and the Veteran has 
repeatedly based arguments on how the rating criteria are 
inadequate and why an extra-schedular rating is warranted.  

Although the notice letters were not sent before the initial 
RO decision in these matters, the Board finds that the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the Veteran been afforded a meaningful opportunity 
to participate effectively in the processing of his claims 
and given ample time to respond, but the RO also 
readjudicated the case by way of supplemental statements of 
the case, issued most recently in March 2009, after the 
notice was provided.

Thus, while the timing of the VCAA notice is presumed to be 
prejudicial, VA has overcome the burden of prejudicial error 
by giving the Veteran actual notice of what was needed to 
support his claim.  The purpose behind the notice requirement 
has been satisfied and the Veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  

With respect to the Dingess requirements, the claimant was 
provided with notice of the type of evidence necessary to 
establish an effective date for the disability on appeal by 
correspondence dated in March 2006.  Any questions as to the 
appropriate effective date to be assigned are moot as the 
claim has been denied.

Additionally, it is noted that while the Board's decision was 
previously vacated, there has been no allegation raised that 
the notice given to the Veteran was in any way inadequate.

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of the 
Veteran's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist the Veteran in the development 
of the claim. This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Private and VA treatment records have been obtained.  The 
Veteran was also provided with several VA examinations (the 
reports of which have been associated with the claims file).  
Additionally, the Veteran was offered the opportunity to 
testify at a hearing before the Board, but he declined.  The 
Board also remanded the Veteran's claim to the Director of 
Compensation and Pension to obtain an opinion as to the 
adequacy of the schedular rating criteria in this case.

For the reasons discussed above, no further notice or 
assistance to the Veteran is required.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

An increased disability evaluation for the residuals of 
laryngeal cancer (aphonia), currently evaluated as 60 percent 
disabling, is denied.


REMAND

In order to appeal an RO rating decision to the Board, 
certain procedural steps must be followed to grant the Board 
jurisdiction to review the case.  First, once a rating 
decision issues, the Veteran or his representative must file 
a timely notice of disagreement (NOD); so long as the issues 
being appealed are clear, the agency of original jurisdiction 
(AOJ) by law must then issue a statement of the case (SOC); 
finally, to convey jurisdiction to hear the case at the 
Board, the Veteran must file a timely, substantive appeal.  
38 C.F.R. §§ 19.26, 20.200, 20.201, 20.302(a).

The Veteran was assigned a 30 percent rating for restrictive 
lung disease by a rating decision in March 2009.  In 
response, the Veteran submitted a NOD in April 2009.  
However, to date, he has not been provided with an SOC on 
this issue.  As such, the Veteran should be provided with an 
SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 
see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 
16-92 (O.G.C. Prec. 16-92).  However, this issue will be 
returned to the Board after issuance of the SOC only if 
perfected by the filing of a timely substantive appeal.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 
Vet. App. at 130.

It is noted that the Veteran argued in his notice of 
disagreement that he had wanted to reschedule his pulmonary 
function test in 2009 because of a conflicting medical 
appointment, not cancel it outright as was suggested in the 
rating decision.

Therefore, this matter is remanded for the following action:

The RO should issue a statement of the 
case with respect to the issue of 
entitlement to a rating in excess of 30 
percent for restrictive lung disease.  
The Veteran should be informed of the 
period of time within which he must file 
a substantive appeal to perfect his 
appeal to the Board concerning this 
issue.  If a timely substantive appeal is 
not filed, the claim should not be 
certified to the Board.  If a timely 
substantive appeal is filed, the case 
should be returned to the Board for 
further appellate consideration, if 
appropriate. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


